DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 16 recite the limitation “a sum of the differences.” There is insufficient antecedent basis for “the differences” as “the differences” was not previously mentioned in independent claims 1 or 11. Examiner suggests to amend “the differences” to recite “differences” to overcome this 35 U.S.C. 112(b) rejection. Regarding the limitation “a predetermined low glucose level,” it is unclear if each difference calculated is between all the collected glucose measurements and a single predetermined low glucose level or if each difference calculated is between each collected glucose measurement and a different predetermined low glucose level for each collected glucose measurement. Clarification is requested.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 11, the claim recites a series of steps or acts, including determining a hypoglycemia risk level based on a comparison of the glucose metric to the selected threshold. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of determining a hypoglycemia risk level based on a comparison of the glucose metric to the selected threshold sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a Mental Process, which is an Abstract Idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 1 recites displaying on a display of the computing device a visual representation of the hypoglycemia risk level, which is merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). The display of the visual representation does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the displayed visual representation, nor does the method use a particular machine to perform the Abstract Idea.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the Abstract Idea, the claim recites additional steps of continuously collecting glucose measurements, communicating the glucose measurements to a processor, computing a glucose metric and selecting a threshold based on patient specific criteria. Collecting data (glucose measurements) and comparing it to a threshold is well-understood, routine and conventional activity for those in the field of medical diagnostics. Further, the collecting, communicating, computing, and selecting steps are each recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering step necessary to perform the Abstract Idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and comparing activity engaged in by medical professionals prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and comparing steps do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The same rationale applies to claim 11.
Regarding claim 1, the device recited in the claim is a generic device comprising generic components configured to perform the abstract idea. The recited glucose sensor is a generic sensor configured to perform pre-solutional data gathering activity, the display is a generic device configured to perform WURC displaying, and the computing device is configured to perform the Abstract Idea. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to data gathering and the display of data. The comparing and calculating steps recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 7, 8, 10-16, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McGarraugh ‘167 (US Pub No. 2010/0121167) in view of Yodfat et al. ‘043 (US Pub No. 2010/0268043 – cited by Applicant).
Regarding claim 1, McGarraugh ‘167 teaches a method for determining glycemic risk of a patient during pregnancy using a continuous glucose monitor (Abstract), the method comprising:
continuously collecting glucose measurements of the patients via a sensor (Fig. 1 sensor 101 and [0028]) of the continuous glucose monitor ([0027]; The analyte monitoring system 100 may be a continuous monitoring system.), wherein the glucose measurements are indicative if an interstitial glucose level ([0042] states that the sensor may be in contact with interstitial fluid);
communicating the glucose measurements collected by the continuous glucose monitor to a processor of a computing device (Fig. 3 processing and storing section and [0036]);
computing a glucose metric based on the glucose measurements collected by the sensor ([0074]; “…the rate of occurrence of a glycemic excursion event (610) may be determined by analyzing glycemic related data for a predetermined time period…);
selecting a threshold for determining a hypoglycemia risk level based ([0079]; When the threshold/alarm level setting is adjusted, that is selected a setting, or threshold.);
determining a hypoglycemia risk level based on a comparison of the glucose metric to the selected threshold ([0076]; “…the frequency of the occurrence of a notification or alarm associated with a particular condition (such as, for example, a hypoglycemic condition) may be detected…”); and
displaying on a display of the computing device a visual representation of the hypoglycemia risk level ([0077]; “…provide notification function and/or alarm features…” [0072] also states that alarms may be auditory and/or visual.).
McGarraugh ‘167 teaches all of the elements of the current invention as mentioned above except for selecting a threshold based on patient specific criteria, wherein the patient specific criteria comprises a pregnant condition of the patient.
Yodfat et al. ‘043 teaches a user can determine an impending value, interpreted as a threshold, in the settings of a device. The impending value can be changed to comply with certain situation (e.g. during pregnancy a lower blood glucose threshold can be required for DKA to occur due to superimposed insulin resistance, or during illness) ([0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of McGarraugh ‘167 to include selecting a threshold based on patient specific criteria, wherein the patient specific criteria comprises a pregnant condition of the patient as Yodfat et al. ‘043 teaches that this will aid in complying the glucose monitor to comply with certain situations of the user, including pregnancy.
Regarding claim 3, McGarraugh ‘167 teaches wherein the glucose metric comprises a measure of a frequency at which the collected glucose measurements are below a predetermined low glucose level ([0074]; “…the occurrence or the frequency of the occurrence of the  glucose level of the patient crossing or transcending a predetermined threshold is detected…one or more threshold levels or parameters associated with one or more conditions, such as, for example, but not limited to hypoglycemic condition, hyperglycemic condition, impending hyperglycemic or impending hypoglycemic conditions…”).
Regarding claim 7, McGarraugh ‘167 teaches receiving a selection of the threshold via an input of the computing device ([0080]; “…the user or the patient may adjust or modify the alarm or notification thresholds or parameters…”).
Regarding claim 8, McGarraugh ‘167 teaches determining the hypoglycemia risk level during a plurality of time periods in one day ([0020]-[0021]; periodic monitoring).
Regarding claim 10, McGarraugh ‘167 teaches providing a treatment recommendation based on the collected glucose measurements ([0032]; “…the primary receiver unit 104 may be configured to integrate an infusion device therein so that the primary receiver unit 104 is configured to administer insulin (or other appropriate drug) therapy to patients, for example, for administering and modifying basal profiles, as well as for determining appropriate boluses for administration based on, among others, the detected analyte levels received from the data processing unit 102…”).
Regarding claim 11, McGarraugh ‘167 teaches a system for determining glycemic risk of a patient during pregnancy (Fig. 1 analyte monitoring system 100 and [0022]; It is noted that the system could be used when a user is pregnant or non-pregnant.), the system comprising:
a continuous glucose monitor configured to collect glucose measurements of the patient ([0027]; The analyte monitoring system 100 may be a continuous monitoring system.), the continuous glucose monitor comprising a glucose sensor configured to sense an interstitial glucose level (Fig. 1 sensor 101 and [0028]; [0042] also states that the sensor may be in contact with interstitial fluid.); and
a computing device in wireless communication with the continuous glucose monitor (Fig. 1 primary receiver unit 104 and [0024], [0029]), the computing device comprising a display (Fig. 3 output/display 310 and [0037]), a processor (Fig. 3 processing and storing section and [0036]), and a non-volatile memory coupled with the processor (Fig. 3 processing and storing section and [0036]), the memory storing a glucose data processing program that, when executed by the processor, causes the processor to:
determine a glucose metric based on the collected glucose measurements ([0074]; “…the rate of occurrence of a glycemic excursion event (610) may be determined by analyzing glycemic related data for a predetermined time period…”),
select a threshold for determining a hypoglycemia risk level based ([0079]; When the threshold/alarm level setting is adjusted, that is selected a setting, or threshold.);
determine the hypoglycemic risk level based on comparison of the determined glucose metric to the selected threshold ([0076]; “…the frequency of the occurrence of a notification or alarm associated with a particular condition (such as, for example, a hypoglycemic condition) may be detected…”), and
visually present the hypoglycemia risk level on the display of the computing device ([0077]; “…provide notification function and/or alarm features…” [0072] also states that alarms may be auditory and/or visual.).
McGarraugh ‘167 teaches all of the elements of the current invention as mentioned above except for select a threshold based on patient specific criteria, wherein the patient specific criteria comprises a pregnant condition of the patient.
Yodfat et al. ‘043 teaches a user can determine an impending value, interpreted as a threshold, in the settings of a device. The impending value can be changed to comply with certain situation (e.g. during pregnancy a lower blood glucose threshold can be required for DKA to occur due to superimposed insulin resistance, or during illness) ([0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of McGarraugh ‘167 to include selecting a threshold based on patient specific criteria, wherein the patient specific criteria comprises a pregnant condition of the patient as Yodfat et al. ‘043 teaches that this will aid in complying the glucose monitor to comply with certain situations of the user, including pregnancy.
Regarding claim 12, McGarraugh ‘167 teaches wherein the computing device comprises a smartphone ([0031]; “iPhone”).
Regarding claim 13, McGarraugh ‘167 teaches wherein the computing device comprises an input device for receiving a selection of the threshold ([0080]; “…the user or the patient may adjust or modify the alarm or notification thresholds or parameters…”).
Regarding claim 14, McGarraugh ‘167 teaches wherein the input device comprises a touchscreen ([0031]; “iPhone” includes a touchscreen).
Regarding claim 15, McGarraugh ‘167 teaches wherein the selection comprises a selection of a threshold from a predetermined list of thresholds ([0080]; “…the levels of thresholds or set (or programmed) levels…”).
Regarding claim 20, McGarraugh ‘167 teaches wherein the computing device is further configured to provide a treatment recommendation based on the collected glucose measurements ([0032]; “…the primary receiver unit 104 may be configured to integrate an infusion device therein so that the primary receiver unit 104 is configured to administer insulin (or other appropriate drug) therapy to patients, for example, for administering and modifying basal profiles, as well as for determining appropriate boluses for administration based on, among others, the detected analyte levels received from the data processing unit 102…”).
Claims 2 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McGarraugh ‘167 in view of Yodfat et al. ‘043 further in view of Dunn et al. ‘400 (US Pub No. 2014/0188410, provisional filed 31 December 2012).
Regarding claim 2, McGarraugh ‘167 in view of Yodfat et al. ‘043 teaches all of the elements of the current invention as mentioned above except for wherein the glucose metric comprises a sum of differences of the monitored  glucose levels and a predetermined low glucose level divided by a total number of monitored glucose levels during the period of time.
Dunn et al. ‘400 teaches a glucose metric is defined as a) a sum of all differences for all readings below 70 mg/dL and b) divided by number of all readings. This definition of hypoglycemia is used in the methodology a) to calculate hypo risk curves using the Gamma distribution model, and b) to evaluate how well these curves can be used to estimate hypoglycemia risk ([0209]-[0212]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the glucose metric of McGarraugh ‘167 in view of Yodfat et al. ‘043 to comprise a sum of differences of the monitored  glucose levels and a predetermined low glucose level divided by a total number of monitored glucose levels during the period of time as Dunn et al. ‘400 teaches this will aid in estimating hypoglycemia risk.
Regarding claim 16, McGarraugh ‘167 in view of Yodfat et al. ‘043 teaches all of the elements of the current invention as mentioned above except for wherein the glucose metric comprises a sum of differences of the monitored  glucose levels and a predetermined low glucose level divided by a total number of monitored glucose levels during the period of time.
Dunn et al. ‘400 teaches a glucose metric is defined as a) a sum of all differences for all readings below 70 mg/dL and b) divided by number of all readings. This definition of hypoglycemia is used in the methodology a) to calculate hypo risk curves using the Gamma distribution model, and b) to evaluate how well these curves can be used to estimate hypoglycemia risk ([0209]-[0212]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the glucose metric of McGarraugh ‘167 in view of Yodfat et al. ‘043 to comprise a sum of differences of the monitored  glucose levels and a predetermined low glucose level divided by a total number of monitored glucose levels during the period of time as Dunn et al. ‘400 teaches this will aid in estimating hypoglycemia risk.
Claims 4-6 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McGarraugh ‘167 in view of Yodfat et al. ‘043 further in view of McCann et al. ‘952 (US Pub No. 2013/0137952, provisional application 31 March 2010).
Regarding claim 4, McGarraugh ‘167 in view of Yodfat et al. ‘043 teaches all of the elements of the current invention as mentioned above except for wherein the visualization comprises a color corresponding to the hypoglycemia risk level.
McCann et al. ‘952 teaches a graphical representation of data in Fig. 4. The graph changes color (e.g., in shaded area 410 having a color such as green to shaded area 412 having a color such as amber) or to red shaded area 414 when the data is in, above or below the upper or lower threshold, respectively of clinical risks ([0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the visualization of McGarraugh ‘167 in view of Yodfat et al. ‘043 to include a color corresponding to the hypoglycemia risk level as McCann et al. ‘952 teaches that this will aid in determining a patient’s clinical risk based on their blood glucose values ([0023]).
Regarding claim 5, McGarraugh ‘167 in view of Yodfat et al. ‘043 teaches all of the elements of the current invention as mentioned above except for wherein the visualization comprises an indication of high, moderate, or low risk.
McCann et al. ‘952 teaches a graphical representation of data in Fig. 4. The graph changes color (e.g., in shaded area 410 having a color such as green to shaded area 412 having a color such as amber) or to red shaded area 414 when the data is in, above or below the upper or lower threshold, respectively of clinical risks ([0023]). Examiner interprets as the amber color being low risk, as it is farthest from the lower threshold 404, which indicates risk for hypoglycemia. The green color is interpreted as medium risk and the red color is interpreted as high risk.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the visualization of McGarraugh ‘167 in view of Yodfat et al. ‘043 to include an indication of high, moderate, or low risk as McCann et al. ‘952 teaches that this will aid in determining a patient’s clinical risk based on their blood glucose values with colors ([0023]).
Regarding claim 6, McGarraugh ‘167 in view of Yodfat et al. ‘043 teaches all of the elements of the current invention as mentioned above except for displaying on the display of the computing device a plot of the collected glucose measurements over time.
McCann et al. ‘952 teaches a graphical representation 402 of data in Fig. 4 on a display 110. The plot of Fig. 4 is the glucose concentration plotted over a function of time ([0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the displaying of McGarraugh ‘167 in view of Yodfat et al. ‘043 to include a plot of the collected glucose measurements over time as McCann et al. ‘952 teaches that this will aid in representing a tangible quantity of glucose concentrations over time in the user’s body ([0022]).
Regarding claim 17, McGarraugh ‘167 in view of Yodfat et al. ‘043 teaches all of the elements of the current invention as mentioned above except for wherein the visualization comprises a color corresponding to the hypoglycemia risk level.
McCann et al. ‘952 teaches a graphical representation of data in Fig. 4. The graph changes color (e.g., in shaded area 410 having a color such as green to shaded area 412 having a color such as amber) or to red shaded area 414 when the data is in, above or below the upper or lower threshold, respectively of clinical risks ([0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the visualization of McGarraugh ‘167 in view of Yodfat et al. ‘043 to include a color corresponding to the hypoglycemia risk level as McCann et al. ‘952 teaches that this will aid in determining a patient’s clinical risk based on their blood glucose values ([0023]).
Regarding claim 18, McGarraugh ‘167 in view of Yodfat et al. ‘043 teaches all of the elements of the current invention as mentioned above except for wherein the visualization comprises an indication of high, moderate, or low risk.
McCann et al. ‘952 teaches a graphical representation of data in Fig. 4. The graph changes color (e.g., in shaded area 410 having a color such as green to shaded area 412 having a color such as amber) or to red shaded area 414 when the data is in, above or below the upper or lower threshold, respectively of clinical risks ([0023]). Examiner interprets as the amber color being low risk, as it is farthest from the lower threshold 404, which indicates risk for hypoglycemia. The green color is interpreted as medium risk and the red color is interpreted as high risk.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the visualization of McGarraugh ‘167 in view of Yodfat et al. ‘043 to include an indication of high, moderate, or low risk as McCann et al. ‘952 teaches that this will aid in determining a patient’s clinical risk based on their blood glucose values with colors ([0023]).
Regarding claim 19, McGarraugh ‘167 in view of Yodfat et al. ‘043 teaches all of the elements of the current invention as mentioned above except for displaying on the display of the computing device a plot of the collected glucose measurements over time.
McCann et al. ‘952 teaches a graphical representation 402 of data in Fig. 4 on a display 110. The plot of Fig. 4 is the glucose concentration plotted over a function of time ([0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the displaying of McGarraugh ‘167 in view of Yodfat et al. ‘043 to include a plot of the collected glucose measurements over time as McCann et al. ‘952 teaches that this will aid in representing a tangible quantity of glucose concentrations over time in the user’s body ([0022]).
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McGarraugh ‘167 in view of Yodfat et al. ‘043 further in view of Moran et al. ‘729 (US Pub No. 2014/0127729, provisional application 05 November 2012).
Regarding claim 9, McGarraugh ‘167 in view of Yodfat et al. ‘043 teaches all of the elements of the current invention as mentioned above except for communicating the collected glucose measurements to a healthcare provider.
Moran et al. ‘729 teaches data may be optionally transferred to a predefined audience list of professional care givers, parents and the like, supporting home blood glucose monitoring for example by people with diabetes mellitus or hypoglycemia ([0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of McGarraugh ‘167 in view of Yodfat et al. ‘043 to include communicating the collected glucose measurements to a healthcare provider as Moran et al. ‘729 teaches that this will aid in supporting home blood glucose monitoring ([0082]). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of McGarraugh ‘167 in view of Yodfat et al. ‘043 to include communicating the collected glucose measurements to a healthcare provider as Moran et al. ‘729 teaches that communicating data to a professional care giver is optional, thus combining prior art elements according to known methods would yield the predictable results of monitoring a hypoglycemic patient or user.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 8, 10, 11, 12, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, 10, 11, 16, 17, and 18 of U.S. Patent No. 11,331051. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6-8, 10, 11, 16, 17, and 18 of the U.S. Patent are narrower in scope than claims 1, 5, 8, 10, 11, 12, and 18 of the current invention, and encompasses all of the subject matter of claims 1, 6-8, 10, 11, 16, 17, and 18 of the U.S. Patent. Therefore, any reference meeting the limitations set forth in claims 1, 6-8, 10, 11, 16, 17, and 18 of the US Patent would also meet the limitations set forth in claims 1, 5, 8, 10, 11, 12, and 18 of the current invention.
Claims 1, 5, 10, 11, 13, 15, 16, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 8, 10, 13, 19, and 22 of copending Application No. 17/742,088 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4, 7, 8, 10, 13, 19, and 22 of copending Application is narrower in scope than claims 1, 5, 10, 11, 13, 15, 16, and 20 of the current invention, and encompasses all of the subject matter of claims 1, 5, 10, 11, 13, 15, 16, and 20. Therefore, any reference meeting the limitations set forth in claims 1, 4, 7, 8, 10, 13, 19, and 22 of copending Application would also meet the limitations set forth in claims 1, 5, 10, 11, 13, 15, 16, and 20 of the current invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 17/742,088 in view of Dunn et al. ‘400.
Regarding claim 2, copending Applications teaches all of the elements of the current invention as mentioned above except for wherein the glucose metric comprises a sum of differences of the monitored  glucose levels and a predetermined low glucose level divided by a total number of monitored glucose levels during the period of time.
Dunn et al. ‘400 teaches a glucose metric is defined as a) a sum of all differences for all readings below 70 mg/dL and b) divided by number of all readings. This definition of hypoglycemia is used in the methodology a) to calculate hypo risk curves using the Gamma distribution model, and b) to evaluate how well these curves can be used to estimate hypoglycemia risk ([0209]-[0212]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the glucose metric of copending Application to comprise a sum of differences of the monitored  glucose levels and a predetermined low glucose level divided by a total number of monitored glucose levels during the period of time as Dunn et al. ‘400 teaches this will aid in estimating hypoglycemia risk.
This is a provisional nonstatutory double patenting rejection.
Claims 3, 7, 8, 12, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of copending Application No. 17/742,088 in view of McGarraugh ‘167.
Regarding claim 3, McGarraugh ‘167 teaches wherein the glucose metric comprises a measure of a frequency at which the collected glucose measurements are below a predetermined low glucose level ([0074]; “…the occurrence or the frequency of the occurrence of the  glucose level of the patient crossing or transcending a predetermined threshold is detected…one or more threshold levels or parameters associated with one or more conditions, such as, for example, but not limited to hypoglycemic condition, hyperglycemic condition, impending hyperglycemic or impending hypoglycemic conditions…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the glucose metric of copending Application to include a measure of a frequency at which the collected glucose measurements are below a predetermined low glucose level as McGarraugh ‘167 teaches that this will aid in determining when a patient has entered a hypoglycemic condition.
Regarding claim 7, McGarraugh ‘167 teaches receiving a selection of the threshold via an input of the computing device ([0080]; “…the user or the patient may adjust or modify the alarm or notification thresholds or parameters…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of copending Application to include receiving a selection of the threshold via an input of the computing device as McGarraugh ‘167 teaches this will aid in customizing the notifications or alarms ([0080]).
Regarding claim 8, McGarraugh ‘167 teaches determining the hypoglycemia risk level during a plurality of time periods in one day ([0020]-[0021]; periodic monitoring).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the determining of the hypoglycemia risk level of copending Application to include being determined during a plurality of time periods in one day as McGarraugh ‘167 teaches this will aid in monitoring the level of an analyte during certain periods of time during the day.
Regarding claim 12, McGarraugh ‘167 teaches wherein the computing device comprises a smartphone ([0031]; “iPhone”).
Regarding claim 14, McGarraugh ‘167 teaches wherein the input device comprises a touchscreen ([0031]; “iPhone” includes a touchscreen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of copending Application to include a smartphone and touchscreen as McGarraugh ‘167 teaches that the patient may use any kind of handheld device to monitor blood glucose levels ([0031]).
This is a provisional nonstatutory double patenting rejection.
Claims 4 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of copending Application No. 17/742,088 in view of McCann et al. ‘952
Regarding claim 4, copending Application teaches all of the elements of the current invention as mentioned above except for wherein the visualization comprises a color corresponding to the hypoglycemia risk level.
McCann et al. ‘952 teaches a graphical representation of data in Fig. 4. The graph changes color (e.g., in shaded area 410 having a color such as green to shaded area 412 having a color such as amber) or to red shaded area 414 when the data is in, above or below the upper or lower threshold, respectively of clinical risks ([0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the visualization of copenidng Application to include a color corresponding to the hypoglycemia risk level as McCann et al. ‘952 teaches that this will aid in determining a patient’s clinical risk based on their blood glucose values ([0023]).
Regarding claim 17, copending Application teaches all of the elements of the current invention as mentioned above except for wherein the visualization comprises a color corresponding to the hypoglycemia risk level.
McCann et al. ‘952 teaches a graphical representation of data in Fig. 4. The graph changes color (e.g., in shaded area 410 having a color such as green to shaded area 412 having a color such as amber) or to red shaded area 414 when the data is in, above or below the upper or lower threshold, respectively of clinical risks ([0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the visualization of copending Application to include a color corresponding to the hypoglycemia risk level as McCann et al. ‘952 teaches that this will aid in determining a patient’s clinical risk based on their blood glucose values ([0023]).
Regarding claim 18, copending Application teaches all of the elements of the current invention as mentioned above except for wherein the visualization comprises an indication of high, moderate, or low risk.
McCann et al. ‘952 teaches a graphical representation of data in Fig. 4. The graph changes color (e.g., in shaded area 410 having a color such as green to shaded area 412 having a color such as amber) or to red shaded area 414 when the data is in, above or below the upper or lower threshold, respectively of clinical risks ([0023]). Examiner interprets as the amber color being low risk, as it is farthest from the lower threshold 404, which indicates risk for hypoglycemia. The green color is interpreted as medium risk and the red color is interpreted as high risk.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the visualization of copending Application to include an indication of high, moderate, or low risk as McCann et al. ‘952 teaches that this will aid in determining a patient’s clinical risk based on their blood glucose values with colors ([0023]).
Regarding claim 19, copending Application teaches all of the elements of the current invention as mentioned above except for displaying on the display of the computing device a plot of the collected glucose measurements over time.
McCann et al. ‘952 teaches a graphical representation 402 of data in Fig. 4 on a display 110. The plot of Fig. 4 is the glucose concentration plotted over a function of time ([0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the displaying of copending Application to include a plot of the collected glucose measurements over time as McCann et al. ‘952 teaches that this will aid in representing a tangible quantity of glucose concentrations over time in the user’s body ([0022]).
This is a provisional nonstatutory double patenting rejection.
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 17/742,088 in view of Moran et al. ‘729.
Regarding claim 9, copending Application teaches all of the elements of the current invention as mentioned above except for communicating the collected glucose measurements to a healthcare provider.
Moran et al. ‘729 teaches data may be optionally transferred to a predefined audience list of professional care givers, parents and the like, supporting home blood glucose monitoring for example by people with diabetes mellitus or hypoglycemia ([0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of copending Application to include communicating the collected glucose measurements to a healthcare provider as Moran et al. ‘729 teaches that this will aid in supporting home blood glucose monitoring ([0082]). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of copending Application to include communicating the collected glucose measurements to a healthcare provider as Moran et al. ‘729 teaches that communicating data to a professional care giver is optional, thus combining prior art elements according to known methods would yield the predictable results of monitoring a hypoglycemic patient or user.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791